Citation Nr: 0411953	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left wrist fracture, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected patellofemoral pain syndrome of the right knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected patellofemoral pain syndrome of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision, which denied the 
veteran's increased rating claims.  

It is noted that in September 2002 the veteran requested a 
videoconference hearing before a Veterans Law Judge.  In 
October 2002 he opted instead for a hearing at the RO before 
a local hearing officer.  He was notified of a scheduled 
hearing in November 2002; however, through his representative 
he canceled his hearing.  

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the knee disabilities at issue.

First, in a letter received by the RO in May 2002, the 
veteran stated that he could no longer work in his trade as a 
carpenter and that he was "Chapter 31" and attending 
school.  The claims file does not contain any records 
pertaining to the veteran as a participant in VA's vocational 
rehabilitation program.  Thus, the RO should obtain his 
vocational rehabilitation folder and secure any updated 
employment information.

Second, a VA examination report dated in July 2001 indicates 
that the veteran was being treated by Dr. Ting of Tulsa, who 
was prescribing morphine for pain.  The same report also 
indicates that the veteran was seen by the orthopedic 
department at the Oklahoma City VA Medical Center (VAMC) and 
that such records were then unavailable.  In the 
aforementioned May 2002 letter, the veteran referred to 
having the previous month seen Dr. Love, who would be 
arranging for him to see the head doctor at the Tulsa VA 
Outpatient Clinic.  The claims file does not contain any of 
these treatment records.  The RO should seek to obtain these 
records and any additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, following receipt of any additional pertinent 
treatment records indicated by the veteran, the RO should 
arrange for him to undergo a VA examination to determine the 
current severity of his right and left knee disabilities.  In 
that regard, the Board acknowledges, in particular, the 
clinical findings on the last VA (fee basis) examination in 
July 2002, which demonstrate that the range of motion of the 
veteran's knees was limited by pain to a significant degree; 
the veteran's claim in a September 2002 statement that he was 
not given the benefit of the doubt in regard to the 
limitation of motion of his knees; and, the contentions of 
the veteran's representative in March 2004 to the effect that 
increased ratings for the knees based on limitation of motion 
criteria were supported by the clinical findings on the last 
VA examination.  A new VA examination should include note of 
factors relevant to functional loss, consistent with DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (holding that consideration 
must be given to 38 C.F.R. §§ 4.40, 4.45, which require 
analysis of functional loss due to pain in disabilities of 
the musculoskeletal system and inquiry into weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion).  The Board also finds that additional 
examination relevant to the wrist would be useful in this 
case.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder, including all counseling records.  
Once obtained, all documentation should 
be associated with the claims folder for 
the duration of the appeal.

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of left 
wrist and bilateral knee complaints.  
After receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include treatment 
records from Dr. Ting of Tulsa, the 
Oklahoma VAMC, Dr. Love, and the Tulsa VA 
Outpatient Clinic. 

3.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected right and left knee 
disabilities, as well as the veteran's 
left wrist disability.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated testing, to 
include active and passive range-of-
motion studies of each knee and of the 
left wrist, should be accomplished.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of either knee or the left 
wrist, and identify whether there is 
likely to be any additional motion loss 
of either knee or the left wrist due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  

Pertinent to the knees, the examiner is 
also requested to identify the presence 
and degree, or absence, of any 
subluxation or instability of either 
knee.  

Pertinent to the wrist, the examiner is 
also requested to address the veteran's 
complaints of dropping items when held in 
his left hand and identify whether the 
veteran has any neurologic impairment 
attributable to his service-connected 
left wrist disability.  If so, the nature 
and severity of such neurologic 
manifestations should be discussed.  

The examiner should also provide an 
opinion as to the impact, if any, of the 
veteran's left knee, right knee or and/or 
left wrist disability on his ability to 
participate in everyday activities and/or 
occupational tasks, specifying the nature 
of any resulting limitations.

A complete rationale should be provided 
for any conclusions reached.

4.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to increased ratings 
for disabilities of the left wrist, right 
knee, and left knee, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


